Opinión disidente del
Juez Asociado señor Belaval.
El día 19 de abril de 1950, El Pueblo de Puerto Rico le -expropió a don Carlos J. Torres y a su esposa doña Estela .Alcaide de Torres, una parcela de terreno sita en el barrio Hoyos Muías, del término Municipal de Carolina, Puerto Rico, con ciertas edificaciones construidas sobre la misma, ■depositando en el anterior Tribunal de Expropiaciones de Puerto Rico, las siguientes cantidades: $1,528.52 por el te-rreno y $17,747.50 por ciertas edificaciones y mejoras cons-truidas sobre dicha parcela de terreno. Parte del terreno expropiado y las edificaciones contenidas en el mismo estaban arrendados a la Sociedad McCormick Alcaide & Co., S. en C., que en realidad de hecho, es una sociedad controlada por los esposos dueños del terreno; tratándose como se trata, de ■derechos reversibles, estudiaremos la cuestión litigiosa par-tiendo de la base, que entre la Sociedad McCormick Alcaide & Co., S. en C., y les esposos Torres Alcaide existe identidad de .intereses, en todo lo que se refiere a su posible responsabilidad frente a la última arrendataria Floor Coverings Company of Puerto Rico, Inc. La propiedad arrendada a la Sociedad McCormick Alcaide & Co., S. en C., estaba a su vez arrendada por ésta a la Floor Coverings Company of Puerto Rico, Inc., mediante un contrato escrito de arrendamiento no inscrito en •el Registro de la Propiedad, que vencería en o alrededor del mes de septiembre de 1951.
No hay duda que los posibles derechos de la última arren-dataria en este caso, no fueron incluidos en la valoración rea-lizada por El Pueblo de Puerto Rico para los efectos de fijar *970la compensación que debía depositarse en el tribunal, y por lo tanto, en la cantidad depositada no figuraba el posible valor del arrendamiento de la Floor Coverings Company of Puerto Rico, Inc.
La posición de El Pueblo de Puerto Rico es, que habiéndose depositado el valor fisiocrático de la propiedad, en dicho valor debía entenderse incluido el importe de cualesquiera reclama-ciones que pudiera tener la arrendataria contra su arrenda-dora o contra los dueños del terreno, y por lo tanto, tales recla-maciones debían pagarse del depósito consignado como justa compensación. La posición de los dueños expropiados es, que al recibir la compensación, ellos no recibieron cantidad alguna que pudiera representar el posible valor del último arrenda-miento, y en caso de haberlo recibido, y tener obligación de satisfacerlo, dicho contrato de arrendamiento no tenía ningún valor en el mercado. La posición de la arrendataria Floor Coverings Company of Puerto Rico, Inc., es, que alguien tiene que compensarle el valor de su arrendamiento; que si el Pueblo no lo había tomado en consideración al justipreciar el valor de la propiedad expropiada, el Pueblo resultaba obligado a consignar adicionalmente, dentro de la compensación razo-nable de la propiedad, el valor de dicho último arrendamiento; que si por el contrario, dicho valor había sido incluido en la tasación y estaba incluido en la compensación retirada por los dueños del terreno, dichos dueños tenían que pagarle el valor de dicho arrendamiento. Estamos conformes que la exposición de las respectivas teorías de las partes, no apa-recen en el debate escrito del proceso con la claridad con que han debido aparecer, para la mejor dilucidación de la causa. Pero, poco más o menos, la exposición compendiada que hemos hecho en el párrafo anterior, presenta la verdadera posición adoptada por las partes durante el proceso.
El ilustrado Juez sentenciador llegó a la conclusión, que el derecho de arrendamiento de la Floor Coverings Company of Puerto Rico, Inc., era compensable, que no estaba incluido en la valoración de la propiedad que había servido de base al *971depósito de la compensación, y dictó sentencia, ordenándole a El Pueblo de Puerto Rico a pagar cierta suma, que repre-sentaba el valor en el mercado de dicho último arrendamiento. En apelación, El Pueblo de Puerto Rico alega que el anterior Tribunal de Expropiaciones de Puerto Rico cometió error, al concluir, que en la suma depositada por El Pueblo de Puerto Rico como valor de la propiedad, no estaban incluidos los de-rechos de la segunda arrendataria, y cometió error al resolver, que El Pueblo de Puerto Rico venía obligado a valorar el derecho de arrendamiento, y pagar por el mismo. Los arren-dadores y dueños expropiados apelan de la parte de la sen-tencia donde se resuelve, que el contrato de arrendamiento suscrito entre la McCormick Alcaide & Cía., S. en C., y la Floor Coverings of Puerto Rico, Inc., terminó en virtud de la expropiación del terreno y edificaciones efectuada el 19 de abril de 1950, no teniendo la arrendadora derecho a cobrar cánones, por aquella parte de la propiedad arrendada que no había sido expropiada. La segunda arrendataria apela de aquella parte de la sentencia que le negó el derecho de recobrar los gastos de remoción de su equipo industrial del local expropiado, las pérdidas sufridas por la suspensión de su tarea industrial durante el tiempo empleado en la re-moción de su equipo industrial del local expropiado y la ins-talación del mismo equipo en un nuevo local, y le negó el de-recho de reclamar de los esposos Torres-Alcaide, la parte pro-porcional del costo de las mejoras hechas por dicha corpora-ción, en el inmueble expropiado.
La ley envuelta en este caso es el Artículo 2 del párrafo noveno de la Ley Orgánica de Puerto Rico del 1917, que dispone: “la propiedad particular no será tomada ni perju-dicada para uso público, a no ser mediante el pago de una justa compensación, fijada en la forma provista por ley”; el art. 282 del Código Civil de Puerto Rico, ed. del 1930, según quedó enmendado por la Ley núm. 300 de 12 de abril de 1946 ((1) pág. 775), que dispone: “nadie podrá ser privado de su *972propiedad sino por autoridad competente, por causa justifi-cada de utilidad pública o beneficio social y mediante el pago de una justa compensación que se fijará en la forma provista por ley”. La ley donde se establece la forma para la fijación de la compensación es la Ley de Expropiación Forzosa del 1903, según quedó enmendada por la Ley de 11 de marzo de 1908, la Ley de 12 de marzo de 1908, la Ley núm. 68 de 3 de septiembre de 1910, la Ley núm. 73 de 20 de julio de 1921, la Ley núm. 50 de 28 de abril de 1930, la Ley núm. 44 de 6 de agosto de 1935, la Ley núm. 2 de 1ro. de abril de 1941, la Ley núm. 19 de 30 de noviembre de 1942, la Ley núm. 216 de 27 de marzo de 1946, la Ley núm. 105 de 7 de mayo de 1948, la Ley núm. 148 de 29 de abril de 1949 y la Ley núm. 286 de 12 de marzo de 1949.
El primer problema con el cual debemos enfrentarnos, es el siguiente: en un caso de expropiación forzosa, ¿son com-pensables los derechos de un arrendamiento no inscrito? El arrendamiento es uno de los derechos reunidos en torno a un objeto jurídico, que forman en su totalidad, el derecho de pro-piedad sobre determinada cosa. Tanto en el concepto de nuestro Código Civil, como en el concepto de nuestra Ley de Expropiación Forzosa del 1903, según ha sido subsiguien-temente enmendada, se ha establecido que el derecho de pro-piedad no es un derecho absoluto, unitario, ante el cual tiene que claudicar todos los otros derechos propietarios compren-didos en la facultad de disponer de la cosa, sino una reunión de todos los derechos constituidos en o existentes sobre el objeto jurídico con arreglo a las leyes. El concepto abso-luto de propiedad, llámese dominio {dominium), o propiedad simplemente, no ha sido favorecido por ninguna escuela de pensamiento jurídico y ha quedado relegado como un medio-•evalismo propio de la mentalidad feudal. En su “Compen-dio del Derecho Civil de España”, nos dice Marco Tulio, a las págs. 168 y 169 de la edición de Felipe González Rojas, lo siguiente: “de varias maneras se ha definido la propiedad *973entre las muchas definiciones que de ella existen, (y) nos li-mitaremos a dar cuenta de las siguientes: 1.a del derecho ro-mano: 'derecho constituido en cosa corporal, del cual nace la facultad de usar, de disponer de ella y de vindicarla {jus utendi, abutendi, et vindicandi) 2.a de la Ley de Partida: ‘señorío es poder que home ha en su casa, de facer de ella, é en ella lo que quisiere, segund Dios é segund fuero’; 3.a del Código Civil: ‘la propiedad es el- derecho de gozar y dispo-ner de una cosa sin más limitaciones que las que establecen las leyes’; en realidad, y comparando estas definiciones, no hallamos ninguna que aventaje a la del derecho romano: ‘derecho de usar, de disponer y de vindicar’, dijeron los roma-nos, expresando con esas palabras la verdadera esencia del derecho de propiedad, que permite al dueño de una cosa hacer de ella lo que quiera, pero no de un modo irracional, no abusando de ella como algunos han traducido la palabra abutendi, sino usándola de manera conforme a su naturaleza; hemos dicho derecho de usar jus utendi para significar que puede usar de ella, gozarla, aprovecharse de sus frutos, etc., en la forma que tenga por conveniente; jus abutendi, para expresar que en el uso de la cosa se puede llegar hasta consu-mirla, siendo de las que se consumen con el uso; jus dispo-nendi o derecho de disponer de la cosa como quiera, ya tras-mitiéndola a otro, ya enajenándola, ya gravándola o hipote-cándola, etc., y jus vindicandi, para indicar que tiene derecho a excluir a cualquiera de la posesión de la cosa, que puede reivindicarla de cualquier poseedor que la tenga en su poder; en las definiciones modernas, no se ha precisado tan bien el concepto de la propiedad como en la citada del derecho ro-mano, porque se ha querido hacer compatibles las facultades inherentes a la propiedad, al dominio, con las limitaciones indispensables para el uso prudente de las cosas; por eso se ha dicho en el Código Civil como se dijo también en el Código de Napoleón, derecho de gozar y disponer de una cosa sin más limitaciones que las que establecen las leyes; es decir, *974que no se pierde de vista la idea de la limitación.” Sobre lo mismo, véase 3 Manresa 130, (sexta ed. de la Editorial Reus), (1934).
Si se trata de un contrato de arréndamiento inscrito en el Registro de la Propiedad, el derecho propietario asegu-rado con garantía sobre la cosa, que representa el arren-damiento inscrito, se convierte en una verdadera carga real, que afecta no sólo a la disponibilidad por el dueño, del ob-jeto dado en arrendamiento, sino al cuerpo de bienes, o cosa corporal, sobre el cual está constituido. En este caso, el valor del arrendamiento, capitalizado como cualquier otro de-recho real, forma parte del valor de la cosa, lo mismo que una hipoteca, un censo, un derecho real de uso o de habitación.
Si se trata de un contrato de arrendamiento no inscrito, la situación varía. El art. 1461 del Código Civil de Puerto Rico, ed. del 1930, dispone, que “el comprador de una finca arrendada tiene derecho a que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario, y lo dispuesto en la Ley hipotecaria; si el comprador usare de este derecho, el arrendatario podrá exigir que se le deje recoger los frutos de la cosecha que corresponda al año agrícola corriente y que el vendedor le indemnice los daños y perjuicios que se le cau-sen.” De todo lo que se deduce, que si la terminación de un contrato de arrendamiento no inscrito, se produce por un acto voluntario del anterior dueño, es a dicho anterior dueño a quien le corresponde la indemnización de los daños y perjui-cios que se le causen al arrendatario, por tener que desalojar la propiedad arrendada, antes del vencimiento legal de su con-trato.
Ahora bien, cuando el objeto o cosa arrendada se expropia para fines de utilidad pública, es indudable que la termina-ción del contrato de arrendamiento no inscrito, no se debe a un acto voluntario del anterior dueño, sino a la actuación de una persona con un derecho social superior al del anterior dueño y al del propio arrendatario. Pero este derecho social *975superior no puede ejercitarlo el Estado, sin compensar debi-damente a todas las personas que tengan título de propie-dad o interés en el objeto o cosa expropiada, y a todas las personas que sufran daños por causa de dicha confiscación. Teóricamente, podría presentarse el problema de la respon-sabilidad del expropiante bajo dos aspectos: (1) el Estado, al adquirir todos los derechos propietarios del objeto o la cosa expropiada, sustituye al anterior dueño en todas las res-ponsabilidades que éste último tenía frente al arrendatario; (2) el Estado, al ejercer su derecho social superior, se en-cuentra obligado por la disposición constitucional a compen-sar, tanto el derecho del dueño de la cosa, como el interés que cualquiera persona tenga sobre la cosa, como los daños que cualquiera persona pueda sufrir en virtud de la adquisición de la posesión de la cosa. Por lo que, bien se trate de un caso de subrogación, o de un caso de extinción de derecho en virtud del previo pago de la correspondiente compensa-ción, el Estado resulta responsable del pago del derecho del dueño como del derecho de aquel que tenga interés sobre la cosa, como del pago del daño causado al arrendatario, cuando el mismo ocupa la propiedad en virtud de un contrato de arrendamiento no inscrito.
El doble aspecto de esta responsabilidad del Estado se comprende mejor, cuando se estudia la concordancia original de nuestra Ley de Expropiación Forzosa del 1903, con el Có-digo Civil de Puerto Rico del 1902. El art. 335 de la edi-ción del año 1902 del Código Civil de Puerto Rico, convertido en el art. 282 de la edición del año 1930, al cual hace refe-rencia la sec. 1 de la Ley de Expropiación Forzosa de 1903, disponía, que “nadie podrá ser privado de su propiedad sino por autoridad competente y por causa justificada de utilidad pública, previa siempre la indemnización correspondiente; si no precediere este requisito, las cortes de distrito ampa-rarán y en su caso reintegrarán en la posesión al expropiado ; la indemnización comprenderá no solo el valor de la eosa de *976la cual el propietario es privado sino que también una remu-neración por ios daños y perjuicios que se le ocasionen con la privación de la propiedad”, como sería la indemnización que el dueño tendría que pagarle al arrendatario por la ter-minación, antes del vencimiento, de un contrato de arrenda-miento no inscrito. Como se ve, en la redacción original del art. 335 del Código Civil de Puerto Rico, que sirve de fuente de inspiración a nuestra Ley de Expropiación Forzosa del 1903, se distinguía claramente entre el valor fisiocrático dé-la cosa, como cuerpo de bienes, o cosa corporal, y el valor de otros beneficios afectados por la expropiación y de otros perjuicios causados por la misma. Bien es verdad, que cuando se enmienda este artículo por la Ley núm. 300 de 12 de abril de 194-6, sus disposiciones quedaron reducidas a los siguientes términos: “nadie podrá ser privado de su propie-dad sino por autoridad competente, por causa justificada de-utilidad pública o beneficio social y mediante el pago de una justa compensación que se fijará en la forma provista por-ley”.
Pero cuando se examina la see. 4 de la Ley de Expropia-ción Forzosa de 1903, según quedó enmendada por la Ley núm. 105 de 7 de mayo de 1948, que incluye una ulterior disposición que dice: “la demanda podrá ir dirigida contra los dueños de la propiedad, sus ocupantes y todas las demás personas con derecho o interés sobre la misma, o podrá ir dirigida contra la propiedad en sí; cuando ocurriere esto último en la demanda se mencionarán hasta donde sea po-sible al demandante determinarlo, los nombres de todas aque-llas personas que como dueños, ocupantes o poseedores de cual-quier derecho o interés sobre la propiedad, deben ser notifi-cados del procedimiento a los fines del derecho que puedan tener a la compensación que se fije por el valor de la pro-piedad expropiada o a los daños que el procedimiento oca-sione”, aparece nuevamente consagrado por la voluntad legis-lativa, el anterior concepto de considerar al valor de la cosa. *977expropiada como algo separado e independiente del valor de otros derechos establecidos sobre ella, lo cual armoniza con la disposición original de la see. 5, en aquella parte que se retiene fuera de las enmiendas por inclusión, que sufre dicha see. 5, que dice: “todas las personas que ocuparen cual-quiera de las propiedades descritas en la demanda, o que tu-vieren o pretendieren tener cualquier interés en la misma, o en los daños y perjuicios ocasionados por la expropiación,. .. podrán comparecer y alegar su derecho, cada una por lo que respecta al dominio o interés que en la propiedad tuviere o reclamare,... de la demanda .”
Conclusión: La Ley de Expropiación Forzosa de 1903 dis-pone una compensación mucho más amplia que la compensa-ción por el mero valor fisioerático de la cosa, y por lo tanto, son compensables: (1) el valor de la cosa como cuerpo de bienes y (2) los otros derechos propietarios reunidos en torno a la cosa, como son, el censo, la hipoteca, el uso, la habitación, el arrendamiento. En caso de expropiación de una propie-dad arrendada, cuando el arrendamiento está inscrito en el Registro, el mismo constituye una carga real que afecta al valor de la cosa y debe ser capitalizada como formando parte del valor de la cosa; cuando el arrendamiento no está ins-crito, lo que proeede es la compensación de los daños y per-juicios ocasionados al arrendatario.
Las dos obligaciones principales del Estado puertorri-queño, en un caso de expropiación forzosa de propiedad pri-vada, son (1) el pago de la justa compensación a todos los que tengan un derecho de propiedad sobre la cosa expropiada, o algún interés sobre la misma, o sufran algún daño o per-juicio, o ambos, en virtud de la expropiación, según ya hemos visto y (2) la notificación que exige no sólo el estatuto, sino el debido proceso de ley, para que todas las personas afec-tadas por la expropiación, comparezcan a defender sus res-pectivos derechos. Parece que en este caso, se partió del principio que el Estado sólo tenía que compensar al dueño de *978la cosa expropiada, o a los dueños de los derechos reales ins-critos en el Registro de la Propiedad, y no se notificó a la arrendataria. Hay prueba de que los dueños del terreno y de las edificaciones, le informaron a los oficiales encargados de la expropiación, tanto por escrito como oralmente, de la exis-tencia del arrendamiento. En el caso de United States v. Certain Parcels of Land, 40 F.Supp. 436, (Chesnut), (1941), cita precisa a la pág. 444, se resolvió, que los derechos de partes no mencionadas en el procedimiento o desconocidas, no pueden considerarse adjudicados por el procedimiento, aun-que el Estado haya adquirido el título y la posesión de la cosa expropiada y el depósito de la compensación haya sido totalmente distribuido por el Tribunal de Expropiación, por-que el principio general del debido proceso de ley, establece que ninguna persona queda obligada por los procedimientos de un tribunal, cuando no ha sido parte de tales procedimien-tos. En cuanto a la necesidad de notificar a cualquiera persona sobre la disposición de la compensación, aunque no haya comparecido al procedimiento después de citada, véase el caso de Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961, (Snyder), (1953), cita precisa a la pág. 982. Véase además: Musanti v. State, 131 N.Y.S. 20 (Rodenbeck), (1911), cita precisa a la pág. 21.
Después de hecho el justiprecio de la propiedad, de los derechos correspondientes a cada persona que tenga interés sobre la propiedad, y de los daños y perjuicios ocasionados a los ocupantes, poseedores, usuarios o arrendatarios, la se-gunda importante tarea del procedimiento de expropiación es la notificación. En Puerto Rico no debe ser difícil de-terminar cuáles son los verdaderos dueños de una propiedad, pues existe constancia oficial sobre el estado de los títulos y demás derechos reales en los Registros de la Propiedad. Cuando se trata de propiedades no inscritas, debe atenerse el expropiante, no sólo a la información conseguida a través de precaristas, ocupantes, usuarios o arrendatarios, sino al pro-*979cedimiento de citación por edicto de todas las demás perso-nas innominadas o desconocidas, que puedan tener algún in-terés sobre la cosa expropiada o sufrir algún daño por razón de la expropiación. Como cuestión de ley, la responsabili-dad del Estado continúa hasta que todos los derechos de to-das las personas con título, participación o interés hayan sido adjudicados dentro del procedimiento de expropiación.
Si bien el Estado, por haberse subrogado en las obliga-ciones del dueño o del sub-arrendador tiene la obligación de indemnizar al propietario de un contrato de arrendamiento no inscrito, los daños que se hayan podido prever al tiempo de constituirse la obligación, y que sean consecuencia nece-saria de su falta de cumplimiento, no tiene la obligación de indemnizar todos los daños y perjuicios que pueda sufrir el arrendatario. Los daños que tiene que indemnizar son los daños y perjuicios comprendidos en el art. 1461 del Código Civil de Puerto Rico. La Sentencia de 3 de noviembre de 1892 del Tribunal Supremo de España, glosada en 10 Man-resa 660, — quinta ed. revisada del 1950 del Instituto Editorial Reus — , establece que “los daños y perjuicios de que res-ponde al arrendatario el vendedor de una finca arrendada, son los previstos o que se hayan podido prever al tiempo de constituirse la obligación y que sean consecuencia necesaria de su falta de cumplimiento. Aplícase pues el artículo 1,107 [1060 nuestro] y se considera al vendedor como deudor de buena fe. Se trataba del desahucio de un fotógrafo y se condenó al vendedor a que indemnizase solamente: 1 — los gastos de mudanza; 2 — el desarme y montaje del local des-tinado a la industria, 3 — el levantamiento y colocación de la instalación del portal para publicidad, 4 — el importe del material que quedaba inútil.”
Al no definir la Ley de Expropiación Forzosa de 1903, según enmendada, cuáles son los’ daños que deberán compen-sarse, debemos aplicar el art. 1461 del Código Civil de Puerto Rico para determinar, en el caso de un arrendamiento no *980inscrito, cuáles son los daños realmente compensables. Ya hemos visto que el vendedor de la propiedad arrendada se le considera, salvo prueba en contrario, deudor de buena fe, prin-cipio que resulta más que lógico cuando el vendedor subro-gado resulta ser el Estado, pues lo acompaña la presunción de que actúa en favor del bien público.
Aplicado este principio a las realidades modernas de las instalaciones fabriles, resultan compensables, (1) los gastos de mudanza desde la planta fabril expropiada hasta la nueva planta fabril arrendada o construida; (2) los gastos de des-montar la maquinaria en la planta fabril expropiada y los gastos de volverla a montar en la nueva planta fabril arren-dada o construida; (3) el material industrial que resulte in-servible por causa del cambio o mudanza de una planta para otra, cuando se trate de maquinaria o artefactos manufactu-rados o construidos para ser instalados en un área específica.
Por idéntica razón, no concederemos daños o perjuicios por la interrupción de la tarea industrial, o por la pérdida de algunos anexos hechos para la mejor utilización del local arrendado, o por la pérdida de tiempo o de dinero empleado en la preparación de un nuevo grupo de trabajadores indus-triales en una zona distinta, pues los daños previstos son los del “desahucio anticipado”.
En cuanto a las mejoras realizadas por la arrendataria sobre la planta industrial expropiada, el contrato firmado entre la segunda arrendadora y la segunda arrendataria, aquí interventora, especificaba que las mejoras quedarían a favor de la arrendadora al vencimiento del contrato de arrenda-miento. El único efecto de la expropiación fué anticipar un año antes, poco más o menos, el vencimiento legal del arren-damiento. La indemnización sería por la pérdida del uso de las mejoras realizadas en la planta. La prueba demostró que las mejoras se hicieron conjuntamente por la arrendadora y la segunda arrendataria; que- eran mejoras permanentes con el fin de convertir un establo en una fábrica industrial; *981que la arrendataria gastó $4,176.66 para realizar la parte de las mejoras que le correspondía según contrato. En realidad, este daño no está propiamente comprendido, entre las indem-nizaciones concedidas al arrendatario de un contrato de arren-damiento no inscrito, interrumpido por la expropiación. Se trata de un caso curioso, donde la propiedad de la mejora le pertenece a los dueños y el uso a la arrendataria. Pode-mos, pues, considerar a la arrendataria, además de arrenda-taria, como una usuaria de la mejora. Como usuaria ten-dría derecho a una compensación totalmente independiente y distinta de la compensación que le correspondería como arren-dataria. El ilustrado Juez sentenciador la consideró como dinero invertido y no gastado, y para compensarla, dividió la cantidad invertida en las mejoras por la arrendataria por el número de meses comprendidos en el término total del con-trato. Después de obtener el costo de la mejora por mes, lo multiplicó por el número de meses que faltaban por transcu-rrir cuando se produjo la expropiación, fórmula que nos pa-rece la más lógica y atinada, dentro de la especialidad del caso, para determinar el posible valor del uso. Notamos sin embargo, un pequeño error en la apreciación del número de meses que faltaban por transcurrir. Como admitió el pro-pio administrador de la fábrica, señor Molina, (t.56), la fá-brica estuvo funcionando hasta la primera semana de julio de 1950. El contrato vencía el 31 de julio de 1951, o sea trece meses en total. El dinero gastado por la arrendataria en las mejoras fué $4,176.66; dividido por sesenta meses, que es el término total en meses del contrato, hace una inversión mensual adicional a la renta de $69.61; multiplicado por los trece meses que faltaban para vencerse el contrato, dan $904.94. Como la interrupción en el %lso de la propiedad me-jorada es causada por la expropiación, es justo que sea el Estado y no la arrendadora, quien lo compense.
Otro asunto marginal al problema del justiprecio, es la alegación de los dueños o arrendadores al efecto, que no ha-*982hiendo sido la expropiación total, sino que dejara sin expro-piar una casa de vivienda que ocupaban los directores o em-pleados de la arrendataria para vivienda, el contrato de arrendamiento quedaba en vigor en cuanto a dicha vivienda, debiendo la arrendataria sufragar a los dueños expropiados o a la sociedad arrendadora la renta proporcional que repre-sentara dicha vivienda. La arrendataria, por el contrario alega, que el contrato de arrendamiento quedó forzosamente resuelto en su totalidad, ya que dicha casa, aislada de la planta fabril, no tenía ninguna utilidad para ella. Aunque nos hemos negado a compensar cualesquiera perjuicios en casos de arrendamientos no inscritos, que no sean los anti-cipados al momento de firmarse el contrato, no podemos abs-traemos a la realidad que se trata de otra cuestión litigiosa marginal, sometida dentro del procedimiento, por haber el ilus-trado Juez sentenciador admitido prueba sobre este extremo, haber pasado dictamen sobre ella y haberse señalado por los dueños y la arrendadora como error en apelación. Además si consideráramos que los dueños o arrendadores tienen de-recho a percibir esa renta, es indudable que tendríamos que pasar a considerar los perjuicios que por agravación le co-rresponderían a la arrendataria, como un daño independiente al desahucio anticipado. Veamos, si en realidad de derecho, los dueños o arrendadores tienen razón.
El art. 1458 de la ed. del 1980 del Código Civil de Puerto Rico, equivalente al art. 1568 del Código Civil de España, dispone que: “si se pierde la cosa arrendada o alguno de los contratantes falta al cumplimiento de lo estipulado, se observará respectivamente lo dispuesto en los artículos 1136 y 1137 y en los 1054 y 1077.” De estos cuatro artículos, el verdaderamente importante para la situación que nos ocupa es el art. 1077, que es el que dispone, que “la facultad de resolver las obligaciones se entiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe; el perjudicado podrá escoger entre exigir el *983cumplimiento o la resolución de la obligación, con el resarci-miento de daños y abono de interés en ambos casos”.... .En realidad de derecho, lo que produce la expropiación forzosa es un caso de incumplimiento forzoso de todas las obligacio-nes que afecten a la cosa expropiada. En casos de arrenda-mientos establecidos sobre la cosa expropiada, cuando el arren-dador tiene que faltar forzosamente al cumplimiento de lo estipulado, y se pierde o destruye parcialmente la cosa arren-dada, lo que hay que determinar es si ha ocurrido “aquel esencial cambio de estado que la haga inapta para el fin a que venía siendo destinada” 10 Manresa 632 (ed. citada). En. este caso, el principal cuerpo de bienes era la fábrica. La vivienda era utilizada por algunos directores o empleados de la fábrica para vivir cerca de la planta fabril. Destruida la fábrica, la vivienda sufre aquel cambio esencial de estado que la hace inapta para el fin a que venía siendo destinada. Siendo esto así, la arrendataria tenía la facultad de resolver la totalidad del arrendamiento, tanto por el incumpli-miento forzoso que se produce, como por el cambio que sufre la cosa arrendada, y los dueños-arrendadores no tienen de-recho a seguir percibiendo renta alguna por el uso de dicha casa y de los terrenos cubiertos por la estructura, siendo obligación de dichos dueños-arrendadores devolver al Estado las rentas que hayan recibido, desde el momento mismo en que se expidió por el tribunal la orden de entrega de la pro-piedad, sujeta al procedimiento de expropiación.
Debe pues, modificarse la sentencia, concediendo a la arrendataria interventora Floor Coverings Company of Puerto Rico, las siguientes cantidades:
1. Por el uso interrumpido de las mejoras realizadas por ella. $904. 94
2. Por mano de obra de la mudanza, 500 horas a treinta y cinco centavos la hora (t.68) 175. 00’
*9843. Veintidós viajes de 12 millas o sea 264 mi-llas a 15 centavos y $40 por concepto de salario al chófer (t. 69 y 70). 79. 60
4. Alquiler de un “lift truck” por 5 días a $20 diarios (t.70). 100. 00
5. Alquiler de maquinaria larga “winches” “blockings”, (t.70). 100. 00
6. Supervisión de la obra dos semanas (t.70) 300. 00
7. Pérdida de un marco por espacio inade-cuado en el nuevo local. 2, 000. 00
las cuales debe satisfacer El Pueblo de Puerto Rico, con in-tereses legales desde el 1ro. de julio de 1950.
La opinión de la mayoría, para un resultado distinto, contiene una serie de afirmaciones con las cuales no puedo estar conforme. Asumiendo, aunque sin resolverlo, que nues-tro procedimiento de expropiación forzosa fuera siempre un procedimiento in rem, lo único que esto significa es, que las reclamaciones de las personas con algún derecho o interés sobre la propiedad, en vez de dirigirse contra la propiedad deben dirigirse contra el depósito monetario que la sustituye. Este aspecto puramente procesal de la expropiación, no afecta la declaración de derechos sobre la compensación, (rights against the fund) : United States v. Petty Motor Co., 327 U.S. 372, 90 L. Ed. 729, (Reed), (1946), cita precisa a la pág. 376 U.S., 734 L. Ed.
Tampoco veo cómo pueda afectar el derecho a la compen-sación la clase de título que adquiera el Estado. La afirma-ción que contiene la opinión de la mayoría, en el sentido, que lo que expropia el Estado es el título absoluto de dominio de los bienes expropiados y no los diversos intereses de los de-mandados en particular, parece llevar implícita, en sí misma la afirmación, que en dicho “título absoluto de dominio” no están incluidos ninguno de los derechos o intereses que po-seyeran los usuarios, arrendatarios, usufructuarios, censua-listas, acreedores hipotecarios o cualesquiera otras personas *985con derechos reales o contractuales sobre la cosa expropiada. La afirmación me parece tan seria que he decidido ampliar mi análisis anterior sobre lo que constituye el derecho de pro-piedad, para fijar precisamente el significado que debemos darle a este concepto: “título absoluto de dominio.”
La Ley de Expropiación Forzosa de Puerto Rico sólo ha tenido dos fuentes de inspiración: la Ley de Expropiación Forzosa de 10 de enero de 1879 de España, coordinada en cuanto a su terminología y definición de derechos, con el De-recho civil español y la Ley Pública 736 de 26 de febrero de 1931 del Congreso de Estados Unidos, más bien relacio-nada en cuanto a un solo aspecto de nuestro procedimiento de expropiación: la orden de adquisición y entrega, coordi-.nada en cuanto a su terminología y definición de derechos con la jurisprudencia federal. De la coordinación de prin-cipios entre nuestra propia Ley de Expropiación Forzosa y nuestro Código Civil no puede existir duda alguna. Nues-tra Ley de Expropiación Forzosa no pretende definir nin-guno de los derechos a que se refiere, y por el contrario, los usa en la acepción genérica que los mismos tienen en nues-tro Código civil.
Nuestra Ley de Expropiación Forzosa no define lo que de-berá entenderse por “título absoluto de dominio”. En la le-gislación española y en la legislación puertorriqueña, con-temporáneas con las leyes de expropiación forzosa española y puertorriqueña, no existe el concepto de título absoluto de do-minio mancipium, (botín de guerra), dominium, (derecho quiritario), (señorío), tal como hubiera podido entenderse en tiempo de la monarquía goda o la dominación árabe, ver-dadero período feudal del Derecho español. Con toda segu-ridad se puede afirmar que desde el 1811, en la legislación civil española, de la cual se origina la nuestra, los señoríos territoriales y solariegos quedaron reducidos a meros dere-chos de propiedad individual. Lo mismo se puede afirmar de los mayorazgos, abolidos desde el 1820. Cuando en núes-*986tro Código civil se habla del dominio se consagra su divisibi-lidad de acuerdo con la transformación de la antigua servi-dumbre solariega: dominio directo, dominio útil, o se le con-sidera como uno, entre otros, de los derechos reales: (art. 545 del Código Civil de Puerto Rico, ed. 1930). En el actual Código Civil español y en el actual Código Civil puertorri-queño lo que se reconoce es el derecho de propiedad, (proprie-tas) , según ya hemos dicho, considerado como una reunión de derechos propietarios en torno a la cosa, objeto del con-trato: III — I Puig Peña — Tratado de Derecho Civil Espa-ñol 66. (ed. de la Revista de Derecho Privado). Por eso al referirnos anteriormente al derecho de propiedad, consa-gramos su divisibilidad entre los derechos de usar, abusar, disponer y vindicar la cosa, siguiendo la glosa de Marco Tulio.
La jurisprudencia federal hace tiempo descartó la teoría de esa especie de mayorazgo agnaticio inglés, de origen ro-mánico feudum talliatum (fee tail), por la teoría del fee simple, reunión de derechos inherentes a la cosa. En el caso de United States v. General Motors Corp., 323 U.S. 373, 89 L. Ed. 311, (Roberts), (1945), cita precisa a las págs. 377-378 U.S., 318 L. Ed., se fijó el concepto del fee simple de la siguiente forma: “la corrección de lo resuelto por la corte inferior depende del alcance {scope) y sentido {meaning) de la disposición constitucional que establece: ‘ni podrá to-marse propiedad privada para uso público sin la debida com-pensación’. Los conceptos cardinales {critical terms) son ‘propiedad’, ‘adquisición y justa compensación’. Se puede concebir que el primero de ellos, fué usado en su acepción vulgar y no técnica, como la cosa física {physical thing), con relación a la cual, el ciudadano ejercita los derechos que le reconoce la ley. Por el contrario, ha podido ser empleado en un sentido más preciso {accurate) para denotar el grupo de derechos inherentes a la relación que guarda el ciudadano con la cosa física, tal como el derecho a poseer (possess), usar (use), y disponer (dispose), ele la cosa. Como cuestión de *987hecho, la interpretación que se le ha dado, es esta última; Cuando el Soberano ejercita su derecho de dominio eminente ocupa, en relación con la cosa física en cuestión, el lugar de aquél que antes mantuvo tal relación con la cosa, relación que hemos denominado como propiedad (ownership). Dicho de otro modo, el Soberano tiene que bregar (deals) con algo que los abogados llamarían 'interés’ individual sobre la cosa en cuestión. Dicho interés puede comprender, desde el grupo de derechos (group of rights) que como un signo taquigráfico (shorthand term) se conoce como ‘fee simple’, hasta algún in-terés reconocible en una herencia (estate) o un derecho de arrendamiento a plazo fijo (tenancy for years), como en el presente caso.” En dicho caso se resuelve además, que la salvedad constitucional de la debida compensación está diri-gida (is addressed) a cualquiera clase de interés (to every sort of interest) que el ciudadano posea sobre la cosa, obj oto de la expropiación; (cita precisa a la pág. 378 U.S., 818 L. Ed.).
Bien se considere el concepto “título absoluto de dominio”, como una reunión de derechos propietarios en torno a la cosa, según la teoría del Derecho civil o como un grupo de derechos inherentes a la relación que guarda el ciudadano con la cosa física, resulta claro que el título absoluto de dominio, (fee simple) no es un derecho integrado en sí mismo, capaz de inmobilizar a los otros derechos propietarios, siguiendo su concepción medioeval, sino todos los derechos propietarios sobre la cosa, objeto del contrato. La importancia de fijar clara y precisamente, tanto el alcance como el sentido de dicho concepto, en cuestiones de expropiación, estriba en que está íntimamente relacionado con la distribución de la debida compensación. La divisibilidad del título, trae la divisibili-dad del derecho o interés, y por tanto, la divisibilidad de la compensación.
Ahora bien, fundamentalmente, las leyes de expropiación son leyes procesales. La naturaleza, definición y alcance de *988los derechos reconocidos por ellas, no están dispuestos en dichas leyes. Por tanto, hay que buscar dicha naturaleza, de-finición y alcance en las leyes sustantivas, que son las que ■ordinariamente disponen todo lo referente a dichos derechos.
El art. 1461 del Código Civil de Puerto Rico (1930) dis-pone expresamente que “el comprador de una finca arrendada tiene derecho a que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario, y lo dispuesto en la ley hipotecaria. Si el comprador usare de este derecho, el arren-datario podrá exigir que se le deje recoger los frutos de la ■cosecha que corresponda al año agrícola corriente y que el vendedor le indemnice los daños y perjuicios que se le cau-sen.” Tal como está redactado este artículo, a primera vista, parece que se aplica a arrendamientos rústicos exclusiva-mente. Pero no es así. El artículo se aplica lo mismo a arrendamientos rústicos que a arrendamientos urbanos: Sen-tencia del Tribunal Supremo de España de 27 de septiembre de 1905.
Como se ve, el derecho que le reconoce el Código Civil de Puerto Rico a un arrendatario por término fijo, cuyo con-trato no conste inscrito en el Registro de la Propiedad, cuando ■el dueño de la propiedad arrendada la vende, es una indem-nización por los daños y perjuicios que se le causen, que debe .satisfacer el vendedor, anterior arrendador. En caso de ex-propiación, como se trata de una venta forzosa, el Estado “sustituye al arrendador para el pago de las indemnizacio-nes que éste pudiera estar obligado a hacer en razón del cum-plimiento del arrendamiento”: 10 Planiol Ripert Derecho Civil Francés 836 final de página y 837 principio de página. Que se trate de una indemnización por daños no presenta problema alguno ya que tanto nuestras anteriores Cartas Orgánicas, como nuestra actual Constitución, conceden de-bida compensación tanto por el valor de la cosa en sí, como por los daños que causa la expropiación: Pueblo v. García, 66 D.P.R. 504, (De Jesús), (1946), cita precisa a la pág. *989511; Pueblo v. Sociedad Agrícola Mario Mercado e Hijos, 72 D.P.R. 792 (Todd, hijo), (1951), cita precisa a la pág. 799.
Haciendo total abstracción de nuestra ley local, la opi-nión de la mayoría ha decidido que cuando se trate de la expropiación de una finca arrendada por un término fijo, sin un arrendamiento inscrito, la compensación del arrendata-rio debe calcularse a base del valor en el mercado de dicho arrendamiento y no a base de los daños sufridos. Las auto-ridades citadas son las características de aquellos casos, donde el derecho a indemnización por daños del arrendatario por una venta forzosa de la propiedad arrendada, no estaba regu-lada por la ley local, como es el caso de Puerto Rico. Algu-nos de ellos tratan de contratos de arrendamientos que tenían cláusulas automáticas de vencimiento por razón de expro-piación. De manera que no se trata de jurisprudencia de aplicación estricta, que nos obligara a razonar en otra forma, la interpretación literal de nuestra propia ley. La valora-ción de contratos de arrendamientos no inscritos de acuerdo con el precio en el mercado, resultará una carga más onerosa para el Estado que la carga que tendría que sufrir un indi-viduo por violación de un contrato privado de arrendamiento no inscrito.
Por las razones expuestas me veo obligado a disentir.